Exhibit 99.2 MANAGEMENT REPORT FOR THE THIRD QUARTER ENDED SEPTEMBER 30, 2008 The following discussion should be read in conjunction with our unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2008 and notes thereto and with our Annual Consolidated Financial Statements as of December 31, 2007 and notes thereto filed with the Securities and Exchange Commission under item 18 to our annual report on Form 20-F for the year ended December 31, 2007 (2007 20-F). This report contains forward-looking statements that involve risks and uncertainties. Such forward-looking statements may be identified by the words anticipate, believe, estimate, expect, plan and similar expressions. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those discussed in our filings with the Securities and Exchange Commission from time to time. OVERVIEW We are a high technology operational holding company that operates through subsidiaries and affiliated companies, referred to as our group companies. Founded in 1962, we have been a major force in the development of the Israeli high technology industry by building Israeli and Israel-related companies with technologies in the fields of medical imaging, advanced defense electronics, telecommunications, semiconductors and software products and services. Elrons group companies currently comprise of a group of publicly traded and privately held companies primarily in the fields of medical devices, information and communications technology, clean technology and semiconductors. Our activities range from operational control over the business to involvement in the management of our group companies in which we maintain controlling or significant holdings, and, in a limited number of cases, non-significant holdings. We take an active and long term role in the development and growth of our group companies. We participate in the management of most of our group companies by means of active membership on their boards of directors and board committees and active involvement in all aspects of their business to guide them through their long-term objectives. As a result, we are involved in matters of policy, strategic planning, marketing, selecting and manning senior management positions, approving investments and budgets, financing and the overall ongoing monitoring of our group companies performance. In addition to our representation on the boards of directors of our group companies, we provide hands-on assistance to the group companies management in support of their growth. We view our hands-on involvement in the operations of our group companies as a key element of our business. Our group companies therefore benefit from the experience of our management team in various areas in which they need support and leadership, including, but not limited to, strategic planning, research and development guidance, identifying joint venture opportunities, introductions to potential customers and investors, risk management, market analysis, business plan preparation, budgetary control, financial advice and legal support. Technology industries are characterized by the high degree of risk inherent in their products, their continuous technological innovation and their penetration into world markets, which require investment of considerable resources and continuous development efforts. The future success of our group companies is dependent upon their technological quality, patent protection, prices and nature of their products in comparison to their competitors and their ability to introduce new products to the markets at the right time, while offering cost effective solutions suitable to their customers needs as well as their ability to raise financing and the condition of the capital markets. We build and realize value for our shareholders through the sale to third parties of a portion or all of our holdings in, or the issuance of shares by, our group companies, while simultaneously pursuing the acquisition of, or investment in, new and existing companies at different stages of development including early stage and more mature companies. We believe that this strategy provides the ability to increase shareholder value as well as to create capital to support the growth of our group companies and to invest in new opportunities. The nature of our business, therefore, will result in volatility in our results of operations, depending on the transactions that occur within a particular period. See below a discussion regarding the effect of the current global financial crisis and economic downturn on our business. Our net income (or loss) in any given period is due, for the most part, to the results of operations of those of our group companies which are accounted by us under the consolidation or equity method of accounting and dispositions and changes in our holdings of group companies as well as impairment charges. As most of our group companies are technology companies which have not yet generated significant revenues and which invest considerable resources in research and development and in marketing activities, without exit transactions, we have experienced, and expect to continue to experience, losses in respect of these companies to the extent they are accounted by us under the consolidation or equity method of accounting. See below a discussion regarding the effect of the current global financial crisis and economic downturn on our business results of operations. 1 Our capital resources in any given period are primarily affected by the extent of our investment in existing and new companies, the realization of certain holdings and available credit lines or loans, as well as the impact of any dividends or distributions to our shareholders. The results of operations of our group companies, and consequently, our results of operations and capital resources, are affected by general economic conditions as well as by factors specifically related to the technology markets and capital markets, which significantly affect the ability of our group companies to raise financing and our ability to dispose of holdings and realize gains from our holdings. See below a discussion regarding the effect of the current global financial crisis and economic downturn on our capital resources and our business results of operations. GLOBAL FINANCIAL CRISIS AND ECONOMIC DOWNTURN The global markets are currently experiencing a financial crisis and economic downturn which may adversely affect our and our group companies business. Events pertaining to the financial crisis affect the securities markets which are facing increased volatility, including in securities of companies in the high-technology field. As a result, high-technology companies, such as our group companies may experience difficulties in raising additional financing required to effectively operate and grow their businesses. It also may affect our ability to raise additional capital, meet banks covanents, secure additional bank facilities and sell holdings of our group companies. This may also affect our financial results, which are directly impacted by our ability to conclude profitable exit transactions of companies in our group. In addition, due to the depressed prices of stocks in the securities markets and the downturn of the economy which may affect the demand for our group companies products, we may have to record impairment charges if the fair value of certain investments decrease below their carrying amount in an other than temporary manner. EXCHANGE RATE FLUCTUATIONS Our group companies are exposed to foreign exchange rate fluctuations. Our functional currency, as well as that of most of our group companies, is the U.S. dollar. However, salaries and related expenses, which comprise a significant portion of our and most of our group companies expenses, are denominated in NIS. Since 2007, the NIS materially strengthened against the U.S. dollar, which negatively affected our and our group companies results of operations. If this trend continues, there will continue to be a negative impact on our and our group companies results of operations. Since September 2008, the NIS has begun to weaken against the U.S. dollar, but it is still relatively strong as compared to its level at the begining of 2007. MAJOR TRANSACTIONS AND INVESTMENTS DURING THE NINE MONTHS ENDED SEPTEMBER 30, 2 Agreement with Rafael and settlement of claim by Rafael against Elrons subsidiaries, DEP and Rafael Development Corporation Ltd (RDC). On December 30, 2007, Elron, DEP Technology Holdings Ltd. (DEP) (100% held by Elron), RDC (50.1% held by DEP and 49.9% held by Rafael) and Rafael Advanced Defense Systems Ltd. (Rafael) signed an agreement (the Addendum) effective as of January 1, 2008 which was subsequently approved by the court. The Addendum amended the existing agreement between the parties pertaining to the rights granted to RDC to commercialize certain technologies of Rafael, and settled a claim filed by Rafael in September 2006 against DEP and RDC. Pursuant to the Addendum, RDCs rights to commercialize certain technologies of Rafael will continue without time restrictions. In January 2008 we made a one-time investment in RDC of $4 million and are committed to make further investments of $0.75 million in RDC for each company established by RDC based on Rafaels technologies. The Addendum settles all claims between Rafael and RDC and DEP as well as resolves other issues which will facilitate cooperation between the parties. In 2008, RDC established two new companies, each of which is based on Rafaels technologies. Pursuant to the terms of the Addendum, Elron is to invest in the fourth quarter of 2008 $750 thousand in RDC for each of these companies, totaling $1.5 million, of which $1.0 million was invested during October 2008. Medingo Ltd. (Medingo). In February 2008 Medingo received the second installment in the amount of $12.5 million out of the total amount of approximately $29 million it raised in November 2007. Medingo is developing a minature insulin pump for diabetic patients. As part of the financing round RDC invested $18 million, we invested $6.1 million 2 (including $4.2 million resulting from the conversion of convertible loans previously granted to Medingo) and a U.S. venture capital fund together with other investors invested $5.1 million. As a result of the above transaction, we and RDC hold 7% and 70%, respectively, of Medingos shares on a fully diluted basis and on an as converted basis (or 42%, representing Elrons direct and indirect fully diluted share (through RDC)). Brainsgate Ltd. (BrainsGate). In August 2008 BrainsGate completed a financing round of $27.5 million. BrainsGate is developing a broad treatment platform technology for brain diseases. The round was initially an internal financing round (which was signed in January 2008) of $12.5 million of which we invested approximately $5.5 million. The financing round was extended in August 2008 by an additional $15 million of which $12.5 million is to be invested by Johnson & Johnson Development Corporation joined by VC-Fund Agate Medical Investments LP and the rest by existing shareholders, of which we invested additional $1 million. The investment was granted in two equal installments: the first installment was granted immediately and the second investment is to be invested at the beginning of 2009. Following payment of all aggregate investments, we will hold approximately 21% of BrainsGate on a fully diluted and on an as converted basis. BPT (Bio-Pure Technology) Ltd. (BPT). In January 2008, BPT, a provider of advanced membrane-based separation solutions, completed an internal round of $3.2 million of which Elron invested $1.6 million. As a result Elrons holdings in BPT increased from 20% to 29% of BPTs equity on a fully diluted basis and on an as converted basis. In October 2008, we and other existing shareholders of BPT granted a convertible loan in the amount $2.0 million to BPT in two installments of which we granted approximately $1.0 million. The first installment in the amount of $1.0 million was granted immediately (of which we invested approximately $0.5 million) and the second installment will be granted in January 2009. Safend Ltd. (Safend). In February 2008, Safend, a leading provider of endpoint data leakage prevention solutions, completed a financing round of $9 million, led by a European-based asset management fund. As part of the financing round Elron invested $2.75 million. Following the above investment, Elrons share in the equity of Safend, on a fully diluted and on an as converted basis remains approximately 22%. AqWise  Wise Water Solutions Ltd. (AqWise). In March 2008, AqWise, 34% held by Elron, completed a financing round of $3.6 million (which included conversion of previously granted convertible loans from existing shareholders) in three equal installments, of which Elron invested its pro rata amount of $1.2 million. AqWise is a provider of advanced biological wastewater treatment technologies which increase capacity and nutrient removal in wastewater treatment plants, utilizing advanced bio film technology. Wavion Inc. (Wavion). In March and June 2008, Elron together with another shareholder of Wavion, a provider of metro WI-FI access points, in accordance with an agreement signed in August 2007, invested the second and third installments of a previous financing round. Each installment was in the amount of $3.2 million of which Elron invested in each approximately $2.0 million. In addition, simultaneously with the second installment, Elron together with such other shareholder purchased all the shares then held by a former shareholder in Wavion, of which Elron purchased 75% of the purchased shares. Following the above transactions, Elron holds approximately 57% of Wavions share capital on a fully diluted and on an as converted basis. Wavion is considered to be a variable interest entity and we are the primary beneficiary of Wavion. Accordingly we consolidated Wavion commencing at the end of the first quarter of 2008. As a result of the initial consolidation of Wavion, an amount of approximately $1.8 million was allocated mainly to intangible assets such as technology. The amount allocated to the above intangible assets is amortized by us on a straight-line basis over their weighted average expected useful life of 5 years. Impliant Inc. (Impliant). Impliant is engaged in the development of a novel posterior motion preservation system for spine surgery. Impliant has made positive progress since adverse clinical trial events occurred in the third quarter of 2007, which caused clinical trials to cease, and has restarted, and is now continuing, the clinical trial process after having received in May 2008 FDA approval to continue the study . In March 2008, we and other existing shareholders of Impliant granted a convertible loan in the amount $10.0 million to Impliant in two installments of which we granted $6.0 million. The first installment in the amount of $5.0 million was invested immediately (of which we granted $3.0 million) and the second installment was invested in June 2008 upon completion of a certain milestone event by Impliant. Impliant is considered to be a variable interest entity and we are the primary beneficiary of Impliant. Accordingly, we consolidated Impliant commencing the end of the first quarter of 2008. 3 The excess of Impliants equity fair value over its reported equity and convertible loan amounted to approximately $4.5 million and was allocated to in process research and development (IPR&D).
